Title: From John Adams to James Warren, 17 July 1774
From: Adams, John
To: Warren, James


     
      Dear Sir
      Braintree July 17. 1774
     
     Among many other agreable Things, which occurr’d to me on my Return from my eastern Circuit, I found your Letter of the fourteenth Instant. Your Sentiments always inspire and animate me,: but never more upon any occasion, than on this. I believe, with you that the Confidence of the People in the Congress, is So great, that they will Support its Decisions, as far as possible. And indeed, It may well be expected, that many Men of Sound Judgment, will be of that Assembly. But, what avails Prudence, Wisdom, Policy, Fortitude, Integrity, without Power, without Legions? When Demosthenes, (God forgive the Vanity of recollecting his Example) went Ambassador from Athens to the other States of Greece, to excite a Confederacy against Phillip, he did not go to propose a Non Importation or Non Consumption Agreement. !—!—!
     You “presume the greater Part of the Number will be Masters in Politicks”; “Prophets replete, with the true Spirit of Prophecy! I hope it will be so. But I must Say I am not one of those Masters. I must be a scholar. I feel my own insufficiency for this important Business. I confess myself ignorant of the Characters which compose the Court of great Britain, as well as of the People who compose the Nation. At least I have not that minute and accurate Knowledge of Either, which an American Senator ought to have of both. I have not that Knowledge of the Commerce of the several Colonies, nor even of my own Province which may be necessary.
     In Short, as comprehensive Knowledge of Arts and Sciences, especially of Law and History, of Geography, Commerce, War and of Life, is necessary for an American Statesman, at this Time as was ever necessary for a British, or a Roman Senator, or a British or Roman General. Our New England Educations, are quite unequal to the Production of Such great Characters.
     There is one Point in which most Men Seem to be agreed, vizt that it is in our Power So to distress the Commercial and manufacturing Interests in G. Britain, as to make them rise up and become importunate Petitioners for us, to the King, Parliament, and Ministry. But others deny this. Some of the higher Tories Say that all we can do of this Kind will be despised—ridiculed—and that they can live longer without Us, than We can without them. That the distresses We can occasion would be of but a few Individuals, and the Clamours or Miseries of these will be disregarded as Trifling Considerations, in Comparison of the Loss of the obedience of the Colonies &c &c &c.
     That nothing Short of such Distresses as should produce Convulsions would effect any Thing at all.
     However I have no Faith in these Doctrines. The National Debts and Taxes, are So excessive, that it Seems to me impossible, the People Should bear the Loss of so great a Part of their Trade.
     But what do you think of a Non Exportation to Great Britain? Is it expedient to advise to a general Non Exportation? Will not Such a Measure, hurt ourselves? What will be the Consequence? Must not Fish, Rice, Wheat, Tobacco &c &c &c perish on our Hands, or must not Thousands of Families perish who once lived, by raising and producing those Commodities in America?
     Your Maxim, that We have nothing to expect from their Justice but every Thing to hope from their Fears, I have ever thought is just as “any of Solomon.” But I confess I have grown more Scrupulous of late than ever—more disposed to discuss, examine and minutely weigh every political Position, than usual. I have employed the best Force of my Understanding in considering this Apophthegm; and the Result is, that We have indeed nothing to expect from their Justice. The Ministry, the beggarly prostituted Voters, high and low, have no principles of public Virtue, on which we can depend, and they are interested to plunder us. But I am not so clear that we have every Thing to hope from their Fears. They are a gallant brave high Spirited People Still. And if any Means can be found to make the Chastisement of the Colonies popular, a Minister who means nothing by Serving in a public station, but to make a Fortune in Wealth and Titles may, push a Measure to dreadful Extremities.
     
      Yours,
      John Adams
     
    